180 F.2d 356
50-1 USTC  P 9233
NATIONAL BANK OF COMMERCE IN MEMPHIS, Appellant,v.UNITED STATES of America, Appellee.
No. 10993.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1950.

Appeal from the United States District Court for the Western District of Tennessee; Leslie R. Darr, Judge.
W. G. Boone, of Canale, Glankler, Loch & Little, Memphis, Tenn., for appellant.
John Brown, Memphis, Tenn., Theron L. Caudle, Ellis N. Slack, and Lee A. Jackson, Washington, D.C., for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the record and upon the briefs and oral arguments of attorneys representing the opposing parties; and, after full consideration,


2
It is ordered, that the judgment of the District Court be affirmed upon the findings of fact and conclusions of law filed therein and for the reasons stated in the opinion of the district Judge. 87 F. Supp. 302.